Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1-2, 4-15, 17-19 and 22-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed feature, a semiconductor comprising:
“wherein the insulating material layer has a lower surface that is lower than the first surface of the semiconductor substrate and higher than the second surface the semiconductor substrate,
wherein the first side surface of the insulating material layer has a first wave-shaped pattern which is repeated in a direction that is perpendicular to the first surface of the semiconductor substrate,
wherein the side surface of the semiconductor substrate has a second wave-shaped pattern which is repeated in the direction that is perpendicular to the first surface of the semiconductor substrate,

wherein the second side surface of the insulating material layer, which is substantially perpendicular to the first surface of the semiconductor substrate has a substantially flat interface with the dielectric layer of the wiring structure, and 
wherein the first side surface of the insulating material layer and the side surface of the semiconductor substrate are aligned in the direction that is perpendicular to the first surface of the semiconductor substrate”.

Claims 2, 4-13 and 22-23 depend from claim 1, and therefore, are allowed for the same reason as claim 1.

Regarding claim 14: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed feature, a semiconductor comprising:
“wherein the first side surface of the insulating material layer has a first wave-shaped pattern which is repeated in a direction that is perpendicular to the first surface of the semiconductor substrate,
wherein the second side surface of the insulating material layer that is substantially perpendicular to the first surface of the semiconductor substrate has a substantially flat interface with the dielectric layer, and
wherein the wiring structure further comprises a metal pattern that is in physical contact with the second side surface of the insulating material layer, and is spaced apart from an upper surface of the dielectric layer”.

Claims 15 and 17 depend from 14, and therefore, are allowed for the same reason as claim 14.

Regarding claim 18: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed feature, a semiconductor comprising:
“an insulating material layer on a side surface of the wiring structure and having a substantially flat interface with the dielectric layer,
wherein the side surface of the insulating material layer and the side surface of the semiconductor substrate have a wave-shaped pattern which is repeated in a direction that is perpendicular to the first surface of the semiconductor substrate,
wherein the semiconductor device comprises a first region overlapping the device region and a second region surrounding the first region in a plan view,
wherein the second region comprises the insulating material layer that is on the side surface of the semiconductor substrate, and
wherein the second region has a width in a range of 5 µm to 30 µm”.

Claim 19 depends from 18, and therefore, are allowed for the same reason as claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606. The examiner can normally be reached M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826